       Case 1:19-cv-10475-LGS-DCF Document 96 Filed 11/02/20 Page 1 of 1




                                                      November 2, 2020

VIA ECF
The Honorable Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Annie Farmer v. Darren K. Indyke and Richard D. Kahn, in their capacities as
               executors of the Estate of Jeffrey Edward Epstein, and Ghislaine Maxwell,
               19-CV-10475-LGS-DCF


Dear Judge Freeman:
       Pursuant to the Court’s September 4, 2020, order (ECF No. 93) Plaintiff and Defendants
Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of Jeffrey E. Epstein, and
Ghislaine Maxwell, jointly submit this status report. Plaintiff submitted her claim to the Epstein
Victims’ Compensation Program on June 26, 2020, and has since been actively participating in the
Program. Plaintiff expects that her participation in the Program will conclude in the coming weeks.
        Ms. Maxwell has not been provided any information about the progress of Plaintiff’s
participation in the claims program and therefore takes no position regarding the status at this time.
                                                      Respectfully submitted,


                                                      /s/ Sigrid S. McCawley
                                                      Sigrid S. McCawley, Esq.
                                                      Boies Schiller Flexner LLP

                                                      /s/ Bennet J. Moskowitz
                                                      Bennet J. Moskowitz, Esq.
                                                      Troutman Pepper Hamilton Sanders LLP

                                                      /s/ Laura Menninger
                                                      Laura Menninger, Esq.
                                                      Haddon, Morgan and Foreman P.C.

cc: Counsel of Record (via ECF)
